Austin Outdoor Advertising Consultants, In. v. Neal Spelce Assocs.  



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-89-103-CV



AUSTIN OUTDOOR ADVERTISING CONSULTANTS, INC.,

	APPELLANT

vs.



NEAL SPELCE ASSOCIATES, INC.,
D/B/A NEAL SPELCE COMMUNICATIONS,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 407,667, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING
 

PER CURIAM
	Appellee Neal Spelce Associates, Inc.'s petition under the Bankruptcy Code was
terminated on August 30, 1990.  In re Neal Spelce Assocs., Inc., No. 89-13677 FM (Bankr. W.D.
Tex.).  The Clerk of this Court has written appellant to inquire about the status of the appeal after
the termination of the bankruptcy case, but appellant has neither responded nor taken any steps
to prosecute the appeal.
	The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 74(l).

[Before Justices Powers, Kidd and B. A. Smith]
Appeal Dismissed
Filed:   June 30, 1993
[Do Not Publish]